CROTHERS, Justice,
specially concurring.
[¶ 25] I agree the district court had subject matter jurisdiction to decide this controversy. Majority opinion at ¶¶ 9-14. Regarding the remainder of the decision, I concur in the result. But I would reach that result after deciding the merits of the father’s appeal.
[¶ 26] The majority correctly states that when the father made his motion, North Dakota Civil Rule 60 did not apply to juvenile court proceedings. N.D.R.Civ.P. 81(a), Table A; Majority opinion at ¶¶ 16-17. The majority also correctly states N.D.C.C. § 27-20-37 was superseded. Majority opinion at ¶ 20; see N.D.RJuv.P. 16, Explanatory Note. However, as also noted by the majority, “This Court has not yet established the applicability of the juvenile rules, especially in a situation such as the one presented in this case.” Majority opinion at ¶ 17. Without clear precedent, it is foreseeable — and even understandable — that a district court or counsel might not appreciate that this Court’s inclusion of the “Uniform Juvenile Court Act” on Table A to Civil Rule 81(a) means Civil Rule 60 no longer applies to juvenile court proceedings.
[¶ 27] Turning to the merits, the father’s motion asserted fraud and mistake as grounds for relief. Fraud and mistake are cognizable under Juvenile Procedure Rule 16, just as they are under Civil Rule 60 and were under N.D.C.C. § 27-20-37. We therefore elevate form over substance by refusing to address the merits of the father’s arguments on appeal.
[¶ 28] When the merits are examined under N.D.R.Juv.P. 16, I would affirm. Because we have no decisions analyzing or applying Juvenile Procedure Rule 16, I would decide this case by looking at our comparable case law under Civil Rule 60 and N.D.C.C. § 27-20-37. Under that case law, I would hold the district court did not abuse its discretion concluding the termination order did not need to be vacated due to fraud or mistake.
[¶ 29] CAROL RONNING KAPS-NER, J., concurs.